Per Curiam,
This appeal is without merit. The action was assumpsit against John Gordon Gray. The statement averred, with precision as to details of time and place, that John Gordon Gray made and delivered to Charles A. Longstreth, the plaintiff, a promissory note, a copy of which is set forth at length; that certain payments had been made upon the note; and that a balance, specifying it, was justly due and remained unpaid, “although demand has been made by the plaintiff upon the said John Gordon Gray for the payment of the same since the same became due.”
The statement in the defendant’s affidavit, that he was advised by counsel that the statement of claim did not set forth any cause of action against him and therefore it was not necessary for him to make any defense to the averments of facts set forth in the statement, contained no intimation, that the statement was defective in not averring that the defendant is the John Gordon Gray who signed and delivered the note. In the absence of such suggestion, or of a denial of the fact, the court was warranted upon rule for judgment for want of an affidavit of defense in implying from the identity of name and the reference in the quoted averment to the “said John Gordon Gray,” that the defendant was the identical person who signed the note sued upon. See McConeghy v. Kirk, 68 Pa. 200; Mink v. Shaffer, 124 Pa. 280.
The judgment is affirmed.